Title: To Thomas Jefferson from Geismar, [November? 1780]
From: Geismar, Baron von
To: Jefferson, Thomas



[November? 1780]

I have leave to go in to N. York and Shall let get of [off] as soon as I can Settle my Affairs; You will oblige me in writing to […] French in fredriksburg who has a goald repeater, he was So Kind as to have it repaird for me. I shall be thankfull to you if you will Sell it and Send me the value of it by Some means to Europe. Adieu. Be my friend, do not forget me and persuede Yourself of my Sincerity. My Respects to Mdm and the little Misses; Doriano has all my Musik for You.

Geismar

